Citation Nr: 1549544	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 on the basis of clear and unmistakable error (CUE) in a May 1979 rating decision that denied a total rating .

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death claimed as related to treatment for PTSD.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1971.  He died in 1992.  The appellant is Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The above issues stem from the appellant's attempt to reopen a previously denied claim seeking service connection for the cause of the Veteran's death.  The RO denied the appellant's claim for DIC in a March 1992 rating decision because the evidence did not show that the cause of the Veteran's death was related to military service, or that any service-connected conditions materially contributed to or hastened his death.  
	
In December 2006, the appellant sought to reopen her claim.  At a January 2010 Board hearing in connection with the prior claim, the appellant, through her representative, alleged that VA failed to timely diagnose the Veteran's PTSD and misdiagnosed this condition as anxiety neurosis.  The representative contended that, had the Veteran been properly diagnosed with PTSD, he would have fit the criteria for a 100 percent disability rating, thus entitling the appellant to Dependency and Indemnity Compensation (DIC) upon his death.  The appellant further contended that the appellant's service-connected psychiatric disability contributed to the cause of his death.

In March 2010, the Board interpreted the statements made by the appellant and her representative as raising a claim under the provisions of 38 U.S.C.A. § 1151, as well as a claim of CUE.  The Board then referred these claims to the AOJ for appropriate action.  In November 2010, the Board then characterized the statements made by the appellant as raising a claim for DIC benefits pursuant to 38 U.S.C.A. § 1318(b)(1) based on a finding of CUE during the Veteran's lifetime and again referred the matter to the AOJ for appropriate action.  

The appellant's attorney stated in a February 2013 letter which also served as the appellant's Notice of Disagreement that the appellant was, in fact, seeking entitlement to DIC benefits under 38 U.S.C. § 1318.  In an August 2013 Statement of the Case, a Decision Review Officer (DRO) considered the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 based on clear and unmistakeable error (CUE) made by a May 1979 rating decision.  However, based on a de novo review of the evidence, the DRO concluded the appellant was statutorily excluded from pursuing a claim for entitlement to those benefits.  

In light of the complicated procedural history of this case, the appellant's claim has been characterized as shown above.


FINDINGS OF FACT

1.  At the time of the Veteran's death in February 1992, service connection was in effect for anxiety neurosis rated at 70 percent, residuals of fracture to the left wrist rated at 10 percent, and a prepyloric ulcer that was rated as noncompensable.  His combined disability rating at the time of his death was 70 percent.

2.  At the time of the Veteran's death in February 1992, he was not in receipt of or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding his death or for 5 or more years from the date of his discharge or other release from active duty, and he was not a former prisoner of war.

3.  The Veteran's death was not caused by VA care, or by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran; nor was such the result of an event which was not reasonably foreseeable.
 
4.  At the time of the Veteran's death in February 1992, he did not have any pending claims for VA benefits.

5.  The current claim for accrued benefits was not received within a year of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5121 (West 2014); 38 C.F.R. §§ 3.22, 3.1000 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD), to include for accrued benefit purposes, are not met.  38 U.S.C.A. §§ 1151, 5121 (West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2015).

3.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. 
§ 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The first matter to address is whether the VCAA is applicable to that part of the appellant's DIC claim that considers entitlement on the basis of CUE with respect to a prior final rating decision dated in May 1979 which denied the Veteran a TDIU.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id. at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant," as defined by the new 38 U.S.C.A. § 5100, included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to 38 U.S.C.A. §§ 5109A and 7111.  Id. at 179.  Thus, as the Court held that the VCAA did not apply to claims of CUE, no further discussion of the VCAA is warranted in this decision with respect to the CUE component of the appellant's DIC claim.

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318, while it appears no formal VCAA notice was sent to the appellant specifically addressing DIC, the Board finds that the appellant has not been unduly prejudiced.  The appellant is represented by a private attorney.  The appellant, through her counsel's submissions and arguments, has demonstrated an awareness of the relevant law regarding entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Neither the appellant nor her representative has pled prejudicial error.  Further, in the March 2014 statement of the case, the RO provided copies of VA regulations concerning the agency's duty to assist, as well as the rules concerning entitlement to DIC benefits.  Considering all these factors, a remand to allow the RO to issue another notification would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

With respect to the 1151 claim, the appellant was provided notice in a November 2012 letter.  The appellant was also provided proper notice with respect to the accrued benefits portion of her claims in an October 2012 letter.

The claims file contains the Veteran's service treatment records, reports of VA post-service treatment, and reports of VA examinations.  Additionally, the claims file contains the appellant's statements in support of her claims.  The Board has reviewed such statements and concludes that she has not identified further relevant available evidence not already of record.

The Board further notes that VA did not provide the appellant with a medical opinion as to whether the Veteran died as a result of negligence in VA medical care.  The Veteran's death certificate indicates that he died in 1992 of injuries sustained in a car accident.  The appellant and her representative have alleged that the Veteran was prescribed Valium during his lifetime, and that the side effect of this drug would have reduced the Veteran's ability to get out of the way of the oncoming vehicle.  However, there is no evidence, as opposed to pure speculation offered in lay statements, that the Veteran was taking Valium at the time of the car accident or that his car accident was the result of negligence in VA medical care with respect to the Veteran's psychiatric disability.  Accordingly, a VA medical opinion is not needed for purposes of adjudication of the appellant's claim for compensation under 38 U.S.C.A. § 1151. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.


II.  DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Her claim is based on the premise that, but for clear and unmistakable error in a May 1979 rating decision that denied the Veteran entitlement to a total disability rating based on individual unemployability (TDIU), the Veteran would have been rated as totally disabled for the remainder of his life, which would mean his total rating would have been in effect for more than 10 years immediately prior to his death.  Further, the appellant has argued that had the Veteran been properly diagnosed with PTSD, he would have fit the criteria for a 100 percent disability rating, thus entitling the appellant to DIC benefits upon his death.  

A surviving spouse may establish entitlement to dependency and indemnity compensation where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).  The statute was implemented by VA at 38 C.F.R. § 3.22.  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in 38 C.F.R. § 3.22 (a)(2) but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).

"Hypothetical entitlement" is not a viable basis for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 for claims filed after January 21, 2000.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).

In the present case, the Veteran was discharged from active duty on April 14, 1971.  At the time of the Veteran's death in February 1992, service connection was in effect for anxiety neurosis rated at 70 percent, residuals of fracture to the left wrist rated at 10 percent, and a prepyloric ulcer that was rated as noncompensable.  His combined disability rating at the time of his death was 70 percent. 

In a May 1979 rating decision, the RO granted an increased rating from 50 percent to 70 percent for the Veteran's anxiety neurosis.  His TDIU claim, however, was denied because the RO found that the Veteran "was not shown to be permanently unemployable" as a result of his service-connected disabilities.  The rating decision noted that the Veteran stated he last worked in October 1978, although he worked "off and on" for the same employer.  The rating decision also noted that the Veteran could work at his past job "any time that he desires but does not stay at a job long due to frustration."  The Veteran did not appeal this decision and it became final.

In this case, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not shown to be a former prisoner of war.  See 38 C.F.R. § 3.22(a).  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Rather, the appellant claims that the Veteran should have been granted a TDIU in the May 1979 rating decision but for CUE in that the RO did not apply the law that was in effect to the facts of the Veteran's case.  Alternately, the appellant claims CUE, arguing that the Veteran's psychiatric disability was misdiagnosed as anxiety neurosis when the Veteran, in fact, suffered from PTSD and his psychiatric disability should have been rated at 100 percent.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face; the Veteran must also provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The appellant argues that the RO, in an unappealed May 1979 rating decision, improperly applied the law to the facts of the Veteran's case when denying his claim seeking a TDIU.  In a November 2012 statement, the Veteran's attorney argued that the rating decision only considered whether the Veteran was shown to be permanently unemployable as a result of his service-connected disabilities.  The appellant's attorney argues that the applicable regulation did not require that a veteran be "permanently unemployable" under 38 C.F.R. § 4.16(a).  Rather, the regulation authorizes benefits when an applicant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Further, the appellant's attorney went onto summarize evidence favorable to the Veteran at the time of the May 1979 rating decision which indicated he was unable to maintain gainful employment due to his service-connected psychiatric and left wrist disabilities.

However, in this case, even assuming for the sake of argument that CUE was present in the May 1979 rating decision denying the Veteran entitlement to TDIU, the Board finds that the appellant would not have been able to claim entitlement to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran would not have been entitled to receive TDIU benefits for a continuous period of at least 10 years prior to his death.  See 38 C.F.R. § 3.22.  The evidence of record includes a copy of the Veteran's resume which reflects that he held several jobs between 1985 and 1991 as an iron worker and welder.

The Board also notes that none of the other "entitled to receive" exceptions contemplated by 38 C.F.R. § 3.22 appear applicable to the instant case.  In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A.
§ 1318 have been met, and the claim must be denied.


III.  1151 claim

As noted above, the appellant's 1151 claim arose as a result of statements she made during a January 2010 Board hearing on an unrelated claim.  In a March 2010 Board decision, this issue was referred to the RO for development.  The appellant's attorney stated in the February 2013 Notice of Disagreement she did not recall the appellant requesting benefits under 38 U.S.C.A. 1151, as the appellant's claim sought entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In any event, the Board will proceed to evaluate the merits of the section 1151 appeal.

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if the additional disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.; see also Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 2013).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3) .

Initially, the Board notes that there is no evidence to suggest that the Veteran's death was caused by VA care.  His death was caused by multiple injuries due to a motor vehicle accident.  Although the appellant has asserted that VA misdiagnosed the Veteran with anxiety neurosis, she has presented no medical evidence that either the Veteran was misdiagnosed or that the Veteran's diagnosed psychiatric condition contributed to or accelerated the Veteran's cause of death.  As noted above, the appellant and her representative have alleged that the Veteran was prescribed Valium during his lifetime, and that the side effect of this drug would have reduced the Veteran's ability to get out of the way of the oncoming vehicle.  However, there is no evidence, as opposed to pure speculation offered in lay statements, that the Veteran was taking Valium at the time of the car accident or that his car accident was the result of negligence in VA medical care with respect to the Veteran's psychiatric disability.  There is no indication in the competent medical evidence of record that any care of any VA facility in any way caused the Veteran's death.  Further, assuming arguendo that it did, there is no indication of any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA healthcare facilities.

With respect to whether the appellant's own statements can establish that the Veteran's death was caused by VA care, or that the VA care was careless, negligent, lacked proper skill, was an error in judgment, or that there was similar instance of fault on VA's part, or an event not reasonably foreseeable, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the appellant's own lay statements.  The Board has considered the appellant's statements suggesting VA's use of medication caused the Veteran's death.  The Board does not doubt the sincerity in her belief that some aspect of the Veteran's VA care caused his demise.  However, as a layperson, the appellant is not competent to render such a complex medical opinion.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  Again, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Accordingly, the appellants claim of entitlement to compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is not warranted, and the claim must be denied.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV. Accrued benefits

The Board also notes that during the course of this appeal, the appellant's claims have been characterized as entitlement to individual unemployability and entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.  See VA Form 8.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits. This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate a claim.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

The Board notes that it has reviewed the entirety of the claims file in this case.  The evidence demonstrates that at the time of the Veteran's death in February 1992, he did not have any pending claims for VA benefits.  Moreover, the appellant filed her present claim in December 2006.  Thus, timely accrued benefits claims have not been submitted.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 on the basis of CUE in a May 1979 rating decision, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed as related to treatment for PTSD, is denied.

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


